The Chancellor.
The complainant having examined Mr. Tallmadge as a witness, the defendant Cushman had a right to .cross-examine him, as a matter of course, and without an order to that effect. If he was examined as a party merely, he could only be examined as against himself, and could not be cross-examined by his own counsel. But if his testimony can, by any possibility, affect the rights of Cushman, he is made a witness in the cause, and consequently Cushman has a right to «cross-examine him.
-Order according to prayer of petition.